UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-A/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 QEP RESOURCES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 87-0287750 (State or Incorporation or Organization) (IRS Employer Identification Number) 1050 17th Street, Suite 500 Denver, Colorado (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Name of Each Exchange on Which Registered Each Class is to be Registered Preferred Stock Purchase Rights New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: Not applicable. Securities to be registered pursuant to Section12(g) of the Act: None. Item1. Description of Registrant’s Securities to be Registered. QEP Resources, Inc. (the “Company”) has entered into an amendment (the “Amendment”) to the Company’s existing Rights Agreement, dated as of June30, 2010, by and between the Company and Wells Fargo Bank, N.A., as Rights Agent, to accelerate the final expiration date of the Company’s preferred stock purchase rights (the “Rights”) from the close of business on June30, 2013 to the close of business on April1, 2012.As a result of the Amendment, as of the close of business on April1, 2012, the Rights will no longer be outstanding and will not be exercisable, and the Rights Agreement will effectively terminate and be of no further force and effect. The foregoing summary of certain terms of the Amendment does not purport to be complete and is subject to and qualified in its entirety by reference to the Amendment, a copy of which is attached hereto as Exhibit4.2 and is incorporated herein by reference. Item 2. Exhibits. Exhibit No. Description Rights Agreement, dated as of June30, 2010, by and between QEP Resources, Inc. and Wells Fargo Bank, N.A., as Rights Agent (incorporated by reference to Exhibit99.1 to the Company’s Form 8-A, filed on June 30, 2010). First Amendment to Rights Agreement, dated as of February14, 2012, by and between QEP Resources, Inc. and Wells Fargo Bank, N.A., as Rights Agent (incorporated by reference to Exhibit 4.1 to the Company’s Current Report on Form 8-K, filed on February14, 2012). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. QEP RESOURCES, INC. Date:February14, 2012 By: /s/Richard J. Doleshek Richard J. Doleshek Executive Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. Description Rights Agreement, dated as of June30, 2010, by and between QEP Resources, Inc. and Wells Fargo Bank, N.A., as Rights Agent (incorporated by reference to Exhibit99.1 to the Company’s Form 8-A, filed on June 30, 2010). First Amendment to Rights Agreement, dated as of February14, 2012, by and between QEP Resources, Inc. and Wells Fargo Bank, N.A., as Rights Agent (incorporated by reference to Exhibit 4.1 to the Company’s Current Report on Form 8-K, filed on February14, 2012).
